ANDERSON, J.
A rule of a street railway company providing that when a train consists of two cars, and each car has a different conductor, a passenger who takes passage in one of them and pays his fare to the conductor of said car must remain on said car until his trip is completed, and if he changes to the other car must pay his fare or get off said last car, is a reasonable one. This question has been fully discussed in the case of Birmingham Railway Light & Power Co. v. McDonough, 153 Ala. 122, 44 South. 960, and we need not here repeat or add to what was there said. Nor was it necessary that the plaintiff had knowledge of the rule before getting on the second car. It was sufficient if he was informed of same in time t'o pay his fare or get off before he was ejected.
It is true that the plaintiff, upon being recalled as a witness, testified that he knew of no such rule, and that the conductor of the trailer did not inform him what the rule was; but upon his first examination he said that the conductor told him he would have to pay his fare or-get off. This was done twice, and was enough to inform-him of the rule, without repeating it to him in haec verba. The evidence shows that no more force was used; than was necessary to remove the plaintiff from this car, and the trial court erred in refusing the general charge requested by the defendant.
The judgment of the city court is reversed, and the cause is remanded.
Reversed and remanded.
Tyson, C. J., and Dowdell and McClellan, J.T., con, cur.